Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         Applicant’s amendments filed 3/10/2021 are acknowledged and entered.

Status of Claims
          Claims 1-21 are currently pending and under consideration.

Information Disclosure Statement
	The information disclosure statement filed 02/02/2021 is acknowledged.  A signed copy of the corresponding 1449 form has been included with this Office action. 

Withdrawn Rejections/Objections
           Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in view of the amendments filed 03/10/2021. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Rejections - 35 USC § 112- New Matter
Claims 1 and 3-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
          The newly recited limitation in amended claim1 recites “wherein each of the set of wells is provided without material coating affecting cell retention” raises the new matter rejection. It is noted:

That the amendment and only specification portion referred to does not appear to provide explicit support for the negative claim limitation because the cited paragraph, paragraph [0020] only provides support for “without antibody coated wells”, not the more broadly claimed “without material coating affecting cell retention”.  The instant specification therefore only provides support for wells without an antibody coating and not support of any coating which affects cell retention in any way;
That upon a cursory review of the specification, it appears not to provide either explicit or implicit support for the full scope of the newly added claim limitation;
That applicant should provide support for amended claim language (MPEP 2163), especially negative claim limitations citing MPEP  2173.05(i)  and Grasselli cited therein.

          Claims 3-21 are rejected due to their dependency on claim 1, either directly, or indirectly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2004/0029241 cited in the IDS filed on 10/30/2020) in view of Rosenthal et al. (US 2007/0238089). 

Providing a device comprising a substrate having a broad surface and a set of wells defined at the broad surface wherein each well comprises a base defined within the substrate and an open surface directing opposing the base surface.  Each well is sized to receive a single target cell of a population of cells from a direction perpendicular to the broad surface of the substrate. 
The population of cells is captured in a single-cell format, such that each captured cell and associated cell-derived contents can be identified and addressed in addressable locations corresponding to the set of wells. 
The captured cells are encapsulated at the set of wells with an encapsulation material. 
A set of process reagents are delivered to the set of wells.  The set of process reagents diffuses through the encapsulation material to the contents of the set of wells. 
Optical signals are detected from the contents of the set of wells through at least one of the encapsulation material and the substrate, wherein the optical signals represent results of the set of single-cell processing operations. 
Regarding claim 1, Hahn et al. teach encapsulating bioactive material into individual spots of a hydrogel in a known pattern on a substrate; e.g. para. [0028]. Taught is encapsulating living cells within spots or in microwells, with each spot or microwell containing a different entity; e.g. para. [0033], which is reasonably interpreted as meaning single cells per microwell.  Taught is employing such arrays as a combinatorial chemical screening device, a drug screening device, a cell array; e.g. 
Hahn et al. does not teach that each well is sized to receive a single cell from a direction perpendicular to the broad surface of the substrate. 
Regarding claim 1, Rosenthal et al. teach an array having a set of wells sized to receive a single cell perpendicular to the broad surface of a substrate comprising wells; e.g. Fig. 2,  para. [0007] and claim 1. Taught is that using their method and system is advantageous because they have the ability to pattern cells at a single-cell resolution which is easy to use and gentle on the cells; e.g. para. [0107].
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. with the inclusion of a substrate and application of that substrate which facilitates single cell deposition within each well, using wells sized to accommodate single cells as taught by Rosenthal et al.; e.g. para. [0040]. One of skill in the art would have been motivated to use the method and system taught by Rosenthal et al. because Hahn et al. already taught cells in microwells and each microwell comprising a single entity, thereby suggesting a single cell per well and Rosenthal et al. describe their system of single cell per well deposition as being easy to use and gentle on cells; e.g. para. [0107]. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, seeding cells into wells, according to known methods (i.e., the method taught by Rosenthal et al., depositing cells into wells sized to accommodate single cells) to yield predictable results is obvious. 
 There is a reasonable expectation of success of combining Hahn et al. with Rosenthal et al. because Hahn et al. already taught living cells as being the biomaterial in wells, further teaching each microwell contains a different entity (i.e., a single cell); e.g. para. [0033] and Rosenthal et al. teach a gentle and easy approach for seeding cells into wells of a microwell plate using wells sized to accommodate a single cell. 
Regarding claim 3, Hahn et al. teach a culture reagent; e.g. para. [0031].
Regarding claim 4, Hahn et al. teach a polymer and a polymerization reagent; e.g. para. [0015].
Regarding claim 5, Hahn et al. teach a hydrogel material; e.g. para. [0018].
Regarding claim 6. Hahn et al. teach the encapsulation of cells and the diffusion of small molecules through polymer gels; e.g. para. [0007].  
Regarding claim 7, Hahn et al. teach diffusion of small molecules through the polymer; e.g. para. [0007]. Although Hahn et al. do not explicitly teach prevention of the egress of nucleic acid material, such a function is inherent to the teachings of Hahn et al. because Hahn et al. teach a polymer used in encapsulation of cells, which is also recited in instant claim 4. 
Regarding claim 8, Hahn et al. teach antibodies and viable cell encapsulation and that the encapsulated cells are expected to serve as a logical extension of bioassay 
Regarding claim 9, Hahn et al. teach an optically transparent hydrogel; e.g. para. [0030], further teaching the detection of signal readouts from the device; e.g. para. [0034].
Regarding claim 10, Hahn et al. teach optically transparent hydrogels with no background fluorescence; e.g. para. [0030] further teaching the detection of signal readouts from the device; e.g. para. [0034].
Regarding claims 11 and 12, Hahn et al. teach that the encapsulated cells were incubated for three hours at 37°C; e.g. para. [0031], which is reasonably interpreted to mean that a heat was applied to the encapsulated cells. 
Regarding claim 13, Hahn et al. teach standard microwell plates; e.g. para. [0033]. Standard microtiter plates would be understood to one skilled in the art to possess a cover, which is reasonably interpreted as possessing a plate adjacent to the substrate and providing a gap between the plate and a set of wells of the substrate. 
Regarding claim 14, Hahn et al. teach dispensing a solution of a polymerizing hydrogel to solid substrate; e.g. claim 18. Given that Hahn et al. teach a standard microwell plate in para. [0033], it would follow that the encapsulating hydrogel material necessarily flows through the gap between the cover of the standard microwell plate and the wells of the plate. 
Regarding claim 18, Hahn et al. teach a bioassay and the detection of fluorescence; e.g. claim 25.  Hahn et al. further teach transparent hydrogels with no background fluorescence; e.g. para. [0030]. 
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-14, 18 and 20 above, and further in view of  Deutsch, M. (US 2005/0014201, cited in the IDS filed 10/30/2020). 
Claim 2 depends from claim 1 with the further limitation wherein the set of wells is arranged in a hexagonal close packed configuration. 
Hahn et al. and Rosenthal et al. do not teach a hexagonal well configuration.
          Regarding claim 2, Deuthsch, M. teaches hexagonal wells, teaching that this configuration was used because it results in a high-density packed wells; e.g. para. [0100].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. in view of Rosenthal et al. with the use of hexagonal close-packed wells as taught by Deuthsch, M. wherein one skilled in the art would have been motivated to combine the method of using hexagonal close-packed wells because Deuthsch, M. teaches that this configuration results in a high-density of wells.  There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Deuthsch, M. because all references use methodologies involving arrays of wells. 

16 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-15, 18 and 20   above, and further in view of  Vrouwe et al. (US 2012/0164679, cited in the IDS filed on 10/30/2020). 
Claim 16 depends from claim 1 with the further limitation wherein each of the set of wells comprises and first set of fluid channels configured for fluid-exchange within the system, the method further comprising diffusing one or more of the set of process reagents through each of the set of wells by way of the first set of fluid channels. 
Vrouwe et al. teach channels between a microfluidic inlet port and an opening into a well or a subset of wells. Taught is that flow rates that are equalized between wells, which provides the advantage of reduced likelihood of cross-contamination between the contents of separate wells and that each of the wells can be provided with a clean fluid; e.g. para. [0071].
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the use of fluid exchange via fluid channels as taught by Vrouwe et al. One of skill in the art would have been motivated to include the fluid channels as taught by Vrouwe et al. because Vrouwe et al. taught that using their system, there is  a reduced likelihood for cross- contamination between the contents of wells. Likewise, in accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements according to known methods to yield predictable results is obvious. There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al.  as applied to claims 1, 3-14, 18 and 20  above, and further in view of Helfer et al. (US 2012/0071643).
Claim 15 depends from claim 1 with the further limitation comprising delivering a target cell of the population of target cells into a cell removal module, upon application of a force to contents of a well of the set of wells at a pump pressure less than 10,000 Pa. 
Regarding claim 15, Rosenthal et al. teach the use of a pipette to pipette cells into microwells (i.e. application of a force to contents of a well); e.g. para. [0146]. The intended use of a pipette recited in the claim, to deliver a target cell of the population of target cells into a cell removal module is capable of being accomplished using said cell removal module upon force to the contents of a well given that Rosenthal taught the pipetting of cells. Rosenthal does not teach the pressure used.  
Rosenthal et al. are silent concerning the pressure used. 
 Regarding claim 15, Helfer et al. teach a pipette delivers a positive pressure which is typically 5-25,000 Pascals; e.g. para. [0224]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the information taught by Helfer et al. regarding the pressure needed to deliver a cell to a well.  It would have been prima facie obvious to one having . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-14, 18 and 20 above, and further in view of Vrouwe et al. (US 2012/0164679, cited in the IDS filed 10/30/2020) in view of Daridon, A. (US 2004/0229349, cited in the IDS filed 10/30/2020). 
Claim 17 depends from claim 1 with the further limitation wherein the device further comprises a fluid delivery module fluidly coupled to each well of the set of wells by a set of channels, wherein each of the set of channels comprises an identical length and wherein capturing the population of cells in single-cell format comprises delivering the population of cells through the fluid delivery module with cyclic actuation pressure. 
Regarding claim 17, Vrouwe et al. teach channels between a microfluidic inlet port and an opening into a well or a subset of wells. Taught is that flow rates that are equalized between wells, which provides the advantage of reduced likelihood of cross-contamination between the contents of separate wells and that each of the wells can be provided with a clean fluid, teaching that the microfluidic inlet channel may be of the 
Vrouwe et al. do not teach delivering the population of cells through the fluid delivery module with cyclic actuation pressure.
Regarding claim 17, Daridon, A. teach a microfluidic system that can be used with cells.  Taught is the use of actuation pressures, further teaching pumping frequencies low enough to avoid damage to the cells; e.g. para. [0554].  
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the system taught by Vrouwe et al. wherein one skilled in the art would have been motivated to combine Vrouwe et al.’s system because Vrouwe et al. taught that a fluid delivery system in which channels are of identical length, results in equalized flow rates between wells, reducing the likelihood of contamination of adjacent wells. There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Vrouwe et al. because all use methodologies involving microwell plates having individual wells and the use of such devices for assaying the contents of the wells.
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the system taught by Daridon.  Daridon et al. describes a microfluidic method used for the manipulation of cells, teaching pumping frequencies and relative valve actuation pressures as they relate to flow rates, valve pressures, with a concern for the viability of cells in the system. In accordance with MPEP 2141 section  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1395 (2007) combining prior art elements, a known microfluidic system used to manipulate cells, according to known methods to yield predictable results is obvious. There would have been a motivation to use a system in which variables, including pumping frequencies and relative actuation pressures were in use and by controlling these variables, one could avoid damage to cells, thereby increasing cell viability. There is a reasonable expectation of success of combining Hahn et al., Rosenthal et al. and Vrouwe et al. with Daridon because all use methodologies involving the manipulation of cells in cell-based assays. 
  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view or Rosenthal et al. as applied to claims 1, 3-14, 18 and 20 above, and further in view of Serobyan et al. (US 2013/0130376). 
Claim 19 depends from claim 1 with the further limitation wherein each of the set of wells comprises at least 250,000 individual wells. 
Hahn et al. and Rosenthal et al. do not teach 250,000 wells. 
Regarding claim 19, Serobyan et al. teach single cells seeded into 250,000 different microenvironments; e.g. para. [0102]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. in view of Rosenthal et al. with the use of 250,000 microwells. In accordance with MPEP 2141 section III (A) citing KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 
There is a reasonable expectation of success of combining Hahn et al. and Rosenthal et al. with Serobyan et al. because all are concerned with a plurality of microwells and the seeding of individual cells in microwells. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. in view of Rosenthal et al. as applied to claims 1, 3-14, 18 and 20 above, and further in view of Jeon et al. (US 2008/0257735).
Claim 21 depends from claim 1 with the further limitation rotating the substrate about an axis of rotation parallel to and offset from the broad surface of the substrate, at an angular velocity less than 2,000 revolutions per minute, thereby increasing capture efficiency of the population of target cells to the set of wells.  
Hahn et al. and Rosenthal et al. do not teach rotating the substrate as claimed. 
Regarding claim 21, Jeon et al. teach a microfluidic device enabling fluid isolation among compartments and accomplishing centrifugal positioning of biological specimens; e.g. abstract.  Taught are various rotational speeds that are not destructive to cells to be positioned taught is the distance from the axis of rotation varies from 0 to 5 cm at 2,000 RPM, teaching that the rotational speed varies from 500-4,000 RPM; e.g. para. [0094]. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Hahn et al. and Rosenthal et al. with the use of a known method for enabling the isolation of cells in . 

Response to Arguments
Applicants’ arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
Applicants argue, in the first two paragraphs of page 8 of remarks, that Hahn et al. teaches microwells in the context of standard microwell plate formats, 96, 384, or 1536 well format in paragraph [0033] and the use of adhesion factors to promote binding at spots within the microwells and that the characteristic diameter of the smallest of the three sizes of well formats taught by Hahn et al., individual 1536 wells of a microtiter plate, is at least an order of magnitude greater than that useful for capture of a single cell within its own microwell. It is further argued that Hahn et al. teach a binding mechanism (e.g., specific adhesion factors and/or binding methods between encapsulated cells and surrounding support) in para. [0041]. 
These arguments are not found to be persuasive for the following reasons;
1. Hahn et al. teach a microwell or microchamber, “such as would be present in standard 96 well, 384 well or 1536 well”; e.g. para. [0033]. Hahn et al. is merely 
2. Applicants appear to argue that “each well sized to receive a single target cell” limits the size of the well to only wells that are the size of a single cell and no larger.  However, no particular type of cell is claimed in instant claim 1 and no well diameter is claimed in instant claim 1. 
3. The rejection is based on the combination of Hahn et al. and Rosenthal et al. Hahn et al. taught single cells in wells and Rosenthal et al. taught single cells in well sized for a single cell; e.g. claim 1 and para. [0056]. 
4.  There is no teaching in the Hahn et al. reference that a binding mechanism is required.  Rather Hahn et al. teach that polymers or collagen might be added to aid cell viability by use of specific adhesion factors, in the paragraph in Hahn et al., para. [0041], the paragraph cited by Applicants.  Applicants are citing a single embodiment in Hahn where an adhesion factor may be added.  Nowhere in the Hahn et al. reference is there a teaching that an adhesion factor is a requirement, rather,  an adhesion factor is an optional modification to the method taught by Hahn et al. 
Applicants argue, in the last paragraph of page 8 of remarks, that Rosenthal exclusively teaches the use of coating materials for affecting cell adhesion.
This argument is not found to be persuasive because the Rosenthal et al. reference teaches wells sized to accommodate single particles; e.g. claim 1.  Rosenthal et al. further limit claim 1 to the wells which are coated with a material which promotes particle adhesion; e.g. claim 5. However, there is no requirement that the wells taught is claim 1 must be coated with an adhesion material. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 9-10 and 12 of U.S. Patent No. 9,856,535 in view of Hahn et al. (US 2004/0029241 cited in the IDS filed on 10/30/2020). 
The patented claims differ from the instant claims in the generic recitation of a system for isolating cells comprising an encapsulation module encapsulating cells in the patented case, whereas the instant claims claim encapsulating cells, which are captured using an encapsulation material.  Diffusion of process reagents through the encapsulation material is also claimed in the instant claims. The patented case does not recite diffusion through the encapsulation material.  However, Hahn et al. teach an encapsulation material and diffusion through the encapsulation material; e.g. para. [0007], [0028] and [0033].
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. 
          Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application. However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
          No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/KARLA A DINES/Primary Examiner, Art Unit 1639